Citation Nr: 1243693	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 30, 2007, for the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran submitted a notice of disagreement in August 2008, a statement of the case was issued in February 2009, and the Veteran submitted a substantive appeal in March 2009.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  Virtual VA contains records that are not relevant to the issue of whether an earlier effective date is warranted.


FINDING OF FACT

An original claim for service connection for hypertension was received at the RO on January 30, 2007.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date earlier than January 30, 2007, for the award of service connection for hypertension.  38 U.S.C.A. §§ 5101, 5107, 5110, (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran served on active duty from February 1985 to February 1989.  On January 30, 2007, VA received a completed VA Form 21-526, Veteran's Application for Compensation or Pension, from the Veteran showing an intent to seek compensation benefits for hypertension.  Following VA examination, in June 2007, the RO awarded service connection for hypertension and assigned a 20 percent evaluation, effective January 30, 2007.  The Veteran subsequently disagreed with the effective date assigned.

The Veteran asserts that he warrants an earlier effective date for the award of service connection for hypertension.  He has provided several facts that he believes entitles him to an earlier effective date.  He states that he was diagnosed with hypertension in service, which is documented in his service treatment records.  When he was discharged from service, he was on medication for hypertension and he had not been informed of any rights he might have in applying for benefits with VA.  The Veteran asserts that he should be awarded an effective date going back to the day following his service discharge.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2012).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (emphasis added).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2012) (emphasis added).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).

The Board has carefully reviewed the evidence of record and finds that entitlement to an effective date earlier than January 30, 2007, for the grant of service connection for hypertension, is not warranted.  The reasons follow.

The record reflects that the Veteran was discharged from service on February 20, 1989.  A VA Form 21-526, Veteran's Application for Compensation or Pension, was received from the Veteran on January 30, 2007.  The Veteran has admitted that he did not submit a claim for service connection for hypertension to VA prior to this date because he was unaware that he would have been entitled to VA compensation benefits.  

Applying the regulations cited above, the Veteran is not entitled to an effective date earlier than January 30, 2007, for the grant of service connection for hypertension.  First, January 30, 2007, exceeds the one-year period following the Veteran's discharge from service, and would not allow an effective date of February 1989 for the grant of service connection.  See 38 C.F.R. § 3.400(b)(2)(i) (2012).  Next, the regulation states that if the claim is not received within one year following separation from service, the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  Thus, even if the date entitlement arose was prior to January 30, 2007, the date of claim is January 30, 2007, and, thus, the later date is the date of claim-January 30, 2007, and is the controlling criteria under the factual circumstances of this case.  See id.; see also 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).

As to the Veteran's statements that he was diagnosed with hypertension in service (which is an accurate description), the United States Court of Appeals for Veterans Claims (Court) has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 (1997).  

The Veteran has also argued that the failure to inform him of entitlement to VA benefits for hypertension at the time he was being discharged from service should be a basis to award him an earlier effective date.  See VA Form 9, received in April 2009.  He cites to a statute (10 U.S.C. Chapter 58), which is entitled "Benefits and service for members being separated or recently separated" and states that he should not have been discharged without responsibility falling on the organization to which he had served.  Title 10 falls under the Armed Services, and thus those provisions are not applicable to claims filed with VA.

However, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) addressed a similar statute that pertained to VA benefits.  This statute became effective in 1991, but there was a similar statute on the books prior to this one.  See 38 U.S.C. § 241.  In the 1991 statute, it provided the following, in part:

The Secretary [of VA] shall provide, to the maximum extent possible, aid and assistance (including personal interviews) to members of the Armed Forces, veterans, and eligible dependents with respect to subsections (b) and (c) [of Section 7722] and in the preparation and presentation of claims under the laws administered by the Department [of VA].

38 U.S.C.A. § 7722(d) (1991 to 2006, when it was repealed).  

In Rodriguez, the veteran argued that the Secretary of VA had violated this statute by failing to provide her with a formal claim form and to assist her in executing it when she visited a regional office years before to seek benefits.  Id.  The Federal Circuit stated that it was "doubtful" whether this statute created any enforceable rights for an applicant for benefits who did not receive assistance in presenting a claim and noted that the provisions appeared to be "horatory rather than to impose enforceable legal obligations upon the Secretary."  Id.  It then added the following:

In any event, nothing in those provisions indicates, or even suggests, that the Secretary's failure to provide assistance to a claimant justifies ignoring the unequivocal command in 38 U.S.C. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor.  See Newport News Shipbuilding & Dry Dock Co. v. Garrett, 6 F.3d 1547, 1559 (Fed. Cir. 1993) ("the specific substantive section in issue here ... surely trump[s] other general goals of the overall statute to the extent that they are arguably inconsistent, particularly where the general goals are stated only in general, introductory and hortatory language").  Rodriguez did not file a formal or informal application until 1990, and under the statute that - and not an earlier date at which the Secretary allegedly failed to provide her assistance in filing her claim - is the effective date of her benefits.

Id. (Italics and underline added.)  

Both the Court and the Federal Circuit have noted the importance of submitting an application in order to obtain VA benefits.  The Veteran's argument that he should be awarded an earlier effective date because of the failure to inform him of his entitlement to VA benefits does not impact the outcome of this case.  The Veteran first showed an intent to file a claim for benefits for hypertension on January 30, 2007.  Entitlement to an effective date earlier than that is legally precluded.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Veterans Claims Assistance Act of 2000

In conclusion, the Board notes that the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  

In this case, VCAA notice is not necessary, as the decision does not rely upon any facts in dispute; the appeal is decided entirely through application of law to determine the proper effective date for assignment on the basis of uncontested facts concerning when the Veteran first filed his written claim for service connection for hypertension.  In sum, as the law is dispositive with respect to the issue on appeal seeking assignment of an earlier effective date, the VCAA is not applicable.


ORDER

Entitlement to an effective date earlier than January 30, 2007, for the award of service connection for hypertension is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


